DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. patent Application No. 17/103,085 filed on 11/24/2020 in which Claims 1 – 30 were presented for examination. In a preliminary amendment filed on 11/24/2020, Applicant canceled Claims 2 – 30 and amended the Specification. Accordingly, claim 1 remain pending for examination.

Status of the Claims
Claim 1 is rejected on the ground of nonstatutory double patenting and Claim 1 is rejected under 35 U.S.C. 102(a)(1).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 has been entered and considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:

In the preliminary amendment dated 11/24/2020, Applicant amended the disclosure to indicate that this application (US 17/103,085) is a continuation of U.S. patent application No. 16/014,234 now allowed. However, the amendment is missing that U.S. Patent Application No. 16/014/234 is Now U.S. Patent No. 10,853,319.
Appropriate correction is required.

The use of the trademarks (e.g. JAVASCRIPT) has been noted in this application.  It should be capitalized wherever it appears and/or be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting  as being unpatentable over claim 1 of U.S. Patent No. 10,853,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instance application is rendered obvious over Claim 1 of U.S. Patent No. 10,853,319.

Instance Application
No. 17/103,085
U.S. Patent
No. 10,853,319
1. A computer system for comparing a first and a second version of a document embodied as two respective data files comprising: 

a server comprised of a comparison engine component adapted by logic to generate a comparison output data of a 

a client device, comprised of a display, remotely connected to the server via a data network, said client device adapted by logic to display the comparison output data by: 

(i) receiving static resource data usable to display the predetermined format, 

(ii) receiving the comparison output data; 

(iii) receiving dynamic resource data corresponding to the received comparison output data and 



A computer system for displaying on remote client device a comparison generated on a server of a first and a second version of a document embodied as two respective data files comprising: 

a server comprised of a comparison engine component adapted by logic to generate a dynamic resource data, comprised of at least one comparison output data representing a corresponding at least one change between the first and second version of the document, and at least one corresponding data representing a change type associated with an operation of the corresponding at least one change and a change category associated with a purpose of the corresponding at least one change, the dynamic resource data generated using a predetermined comparison data organization scheme; 

a client device, comprised of a display, remotely connected to the server via a data network, the client device adapted by logic to display the dynamic resource data by: 

(i) using an application operating on the client device to load a static resource data usable for all comparisons being displayed by the application in order to control the appearance of the display of dynamic resource data received from the server on the client device in dependence on the loaded static resource data, 

(ii) receiving from the server the dynamic resource data, 

(iii) using the application to use the static resource data and dynamic resource data to present on the display the at least one data representing the corresponding at least one change between the first and second version of the document with a displayed visual indication of the corresponding change type, where the static resource data is used by the application to generate the displayed visual indication in dependence on the change type data comprising the dynamic resource data, and 

(iv) enabling the filtering on the display of one or more changes associated with at least one of a corresponding change type or a corresponding change category.


Regarding Claim 1, U.S Patent No. 10,853,319 recites a computer system comprising similar limitations as recited in the Claim of the instant application. It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the computer system of the instant application by using the computer system of U.S. Patent No. 10,853,319 because it was well-known and desired to implement such computer system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zernik (US 2008/0034282) (cited in IDS dated 11/25/2020).

Regarding Claim 1, Zernik teaches a computer system for comparing a first and a second version of a document embodied as two respective data files (See Zernik’s Abstract) comprising: 
a server comprised of a comparison engine component adapted by logic to generate a comparison output data of a predetermined format, comprised of at least one data representing a corresponding at least one change between the first and second version of the document, said comparison output data generated in a pre-determined comparison output format (Zernik in par 0046 and Fig.4, teaches that the user, in making the document comparison, needs to select one of the two documents as the “dominant” document, and the other as the “subservient” document. Zernik in par 0071 – 0072 and Fig. 10, further teaches that in figure 10, the text of the selected subsection 101 of first document 1 is outputted in the left-hand column, and the text of the selected subsection 201 of second document 2 is juxtaposed relative thereto in the right hand column. This is a simultaneous output of the subsection from both the first and second document in response to a single point and click on the comparison selection means 410 associated with this subsection header pair. Figure 10 shows difference highlighting 1002 in the form of rectangles (and vertical lines) that are drawn around (or proximate) each segment of text that differs from its counterpart in the other document. Thus, segments that are different from one another are highlighted in this way. Thus, the difference highlighting if “need” in first document 1 and of “become tired ; 
a client device, comprised of a display, remotely connected to the server via a data network (Zernik in par 0108, further teaches that the system may be used in a network environment in a virtually limitless range of configurations, for example, all or most of the software and hardware can reside on a server (or on multiple servers) that are remote from the end user. The end user may then upload documents to the server(s) and instruct the server to carry out the mapping and comparison of the uploaded documents), said client device adapted by logic to display the comparison output data by: 
(i) receiving static resource data usable to display the predetermined format (Zernik in par 0071 – 0072 and Fig. 10, teaches that in figure 10, the text of the selected subsection 101 of first document 1 is outputted in the left-hand column, and the text of the selected subsection 201 of second document 2 is juxtaposed relative thereto in the right hand column. This is a simultaneous output of the subsection from both the first and second document in response to a single point and click on the comparison selection means 410 associated with this subsection header pair. Figure 10 shows difference highlighting 1002 in the form of rectangles (and vertical lines) that are drawn around (or proximate) each segment of text that differs from its counterpart in the other document  Zernik in par 0107, further teaches that the functions and outputs can also be implemented as part of a text editing and/or work sharing system in which a single user, or multiple users in a workgroup, can edit text in conjunction with making use of ,
(ii) receiving the comparison output data (Zernik in par 0108, further teaches that the system may be used in a network environment in a virtually limitless range of configurations, for example, all or most of the software and hardware can reside on a server (or on multiple servers) that are remote from the end user. The end user may then upload documents to the server(s) and instruct the server to carry out the mapping and comparison of the uploaded documents. Then, the server simply would transmit the necessary information to the end user’s workstation thereby causing an output-albeit a remote output-of the results of the mapping and comparison suitable juxtaposition);
(iii) receiving dynamic resource data corresponding to the received comparison output data (Zernik in par 0108, further teaches that the system may be used in a network environment in a virtually limitless range of configurations, for example, all or most of the software and hardware can reside on a server (or on multiple servers) that are remote from the end user. The end user may then upload documents to the server(s) and instruct the server to carry out the mapping and comparison of the uploaded documents. Then, the server simply would transmit the necessary information to the end user’s workstation thereby causing an output-albeit a remote output-of the results of the mapping and comparison suitable juxtaposition); and 
(iv) using the received static resources, dynamic resources and comparison output data to present on the display the at least one data representing a corresponding at least one change between the first and second version of the document with a visual indication of a corresponding type of said at least one changes (Zernik in par 0071 – 0072 and Fig. 10, teaches that in figure 10, the text of the selected subsection 101 of first document 1 is outputted in the left-hand column, and the text of the selected subsection 201 of second document 2 is juxtaposed relative thereto in the right hand column. This is a simultaneous output of the subsection from both the first and second document in response to a single point and click on the comparison selection means 410 associated with this subsection header pair. Figure 10 shows difference highlighting 1002 in the form of rectangles (and vertical lines) that are drawn around (or proximate) each segment of text that differs from its counterpart in the other document. Zernik in par 0097, further teaches that regardless of the method by which these similarity measures are taken (and even if several different types of similarity measure are generated), these similarity measures are of interest to the user, and may be outputted in juxtaposition with the headers of the subsections to which they apply. Comparison selection means (e.g., a series of small circles) are illustrated between the various header pairs shown on each output. This comparison selection means has been used to initiate certain outputs, such the detailed document comparisons of Fig(s). 10 – 13 or the substitution list of figure 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0318892 – discloses techniques and systems for providing changed content identification for an online document that is accessed by a user or user agent. A 

US 2008/0239365 – discloses an apparatus for masking text in a rendered copy of an original document includes a text modification system which is configured to receive a print job from an application and modify the print job in accordance with a print job description, whereby when rendered on an output device, a selected text element is masked. A user interface is configured to receive instructions from a user to build the print job description including instructions for selecting text elements to be masked.

US 6,324,555 - discloses a method which compares contents-rich documents page by page and creates a difference document of paired pages. The pages are compared, in that order, based on their marking operators, on bitmaps rendered from the still unpaired pages, and on a subset of the bitmap, e.g. in smaller page areas. Pages that are visually identical are paired. Blank pages are inserted if pages cannot be paired to deal with page insertions and deletions. Differences between pages which can be visible in a printed document, are marked on the paired pages. The method can be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL MERCADO/Primary Examiner, Art Unit 2176